Citation Nr: 1438257	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-23 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than July 9, 2008 for a temporary total (100 percent) evaluation for non-Hodgkin's lymphoma, status post lobectomy for carcinoid tumor. 

2.  Entitlement to an increased rating greater than 30 percent, effective November 1, 2008, for non-Hodgkin's lymphoma, status post thoracotomy and lobectomy for carcinoid tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969 and again from February 1975 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran was scheduled for a hearing before a Veterans Law Judge as requested in May 2014, but did not appear and no good cause has been shown.  Therefore the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Veteran's claims on appeal here are premised in part on the belief the VA acted negligently in failing to treat a lung mass found in 2004.  He ultimately had surgery to remove the mass, found to be malignant, in 2008.  His temporary total rating awarded is due to this 2008 surgery.  As will be explained below, the Veteran claims entitlement to a 100 percent rating dating back to 2004.  The Veteran has specifically indicated entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the lung mass, which is now currently rated as part of his already service-connected non-Hodgkin's lymphoma.  The issue of whether the Veteran has an additional lung disability as a result of VA medical treatment (or, in this case, failure to treat), is not properly before the Board here. 

Similarly, the Veteran claimed entitlement to service connection for hypertension several times, which was last denied in a December 2010 rating decision.  Thereafter, the record contains an undated statement from the Veteran where he states he never took blood pressure medication until after his posttraumatic stress disorder (PTSD) symptoms became a problem.  It appears he is claiming entitlement to service connection for hypertension, claimed secondary to his service connected PTSD.  This issue is not properly before the Board here.

Thus, the issues of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a lung disability, claimed as an additional disability as a result of VA's failure to treat a lung mass discovered by VA medical physicians in 2005 and entitlement to service connection for hypertension, claimed secondary to service-connected PTSD, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an increased rating greater than 30 percent, effective November 1, 2008, for non-Hodgkin's lymphoma, status post thoracotomy and lobectomy for carcinoid tumor is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran sought entitlement to service connection for non-Hodgkin's lymphoma in December 2004, which was granted in a March 2005 rating decision, assigning the Veteran an initial 10 percent rating.

2.  New medical evidence was received, to include VA outpatient treatment records through July 2005, and the claim was again adjudicated and the 10 percent rating was continued in a September 2005 rating decision.

3.  The Veteran was notified of the September 2005 rating decision in October 2005, but did not appeal.  

4.  The record contains no new statements, medical evidence, or correspondence until July 9, 2008 where the Veteran submitted a claim seeking an increased rating due to a tumor being found and surgically removed.  

5.  Based on the claim and development thereafter, the RO awarded the Veteran a temporary total evaluation following surgical treatment, effective the date of his claim July 9, 2008 with a 30 percent rating awarded thereafter, effective November 1, 2008.  
6.  Prior to the receipt of the claim on July 9, 2008, there were no pending requests for increased rating for his non-Hodgkin's lymphoma that remained unadjudicated.  

7.  The Veteran underwent a lobectomy to resect a carcinoid tumor on April 30, 2008, which is within one year of the Veteran's July 2008 claim. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date of April 30, 2008, but no earlier, for a temporary total (100 percent) evaluation for non-Hodgkin's lymphoma, status post lobectomy for carcinoid tumor, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.118, Diagnostic Code (DC) 7715 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

The Veteran's earlier effective date claim for a grant of a temporary total evaluation for non-Hodgkin's lymphoma, status post lobectomy for a carcinoid tumor, is a downstream element of the RO's temporary total grant in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issues.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once the underlying issue is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 48 3 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this case, a preadjudication letter in September 2008 notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The Veteran also was notified of the types of evidence he could submit in support of his claim.  He further was informed of when and where to send the evidence.  After consideration of the contents of this notice, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).   The 2008 letter also informed the Veteran how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The April 2009 rating decision currently on appeal was fully favorable to the Veteran on the issue of awarding a temporary total evaluation for service-connected non-Hodgkin's lymphoma following a lobectomy for a carcinoid tumor.  The Board finds that the statutory notice has served its purpose and additional notice is no longer required.  See Dingess, 19 Vet. App. 473, aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2011 statement of the case (SOC) provided notice on the "downstream" issue of an earlier effective date and readjudicated the matter after the appellant and his representative responded and further development was completed.  The claim was again readjudicated in a September 2013 supplemental statement of the case (SSOC).  Neither the Veteran nor his representative has alleged any prejudice from any downstream notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error). Thus, any failure to provide notice as to the disability rating under the VCAA cannot be considered prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  As indicated in the introduction, the Veteran did not appear for his scheduled hearing, but has not requested a new hearing.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise. 

As to any duty to provide an examination and/or seek a medical opinion, a specific medical examination in connection with the earlier effective date claims here is not necessary because the examination could not show evidence of the Veteran's past disability.  The question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims folder.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).
 
All evidence relevant to the Veteran's claims has been secured.  It is noted that determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that there is evidence constructively of record which has not yet been received.  The Veteran has not identified any other pertinent evidence that remains outstanding.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA. 

Earlier Effective Date Claims

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Additional laws and regulations applicable for assigning effective dates differ depending on the type of claim the award stems from.  

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).

The United States Court of Appeals for Veterans Claims has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  
A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Regulation 38 C.F.R. § 3.157(b) further enumerates that an informal claim for increased benefits will be accepted based on (1) VA or uniformed services reports of examination or hospitalization, (2) evidence from a private physician or layman, or (3) records submitted by a State or other institutions. With respect to VA examination or hospitalization records, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim. 38 C.F.R. § 3.157(b)(1). With respect to evidence from a private physician or layman, the date of receipt of such evidence by VA will be accepted as the date of receipt of a claim. 38 C.F.R. § 3.157(b)(2)

Here, the Veteran's non-Hodgkin's lymphoma was first service-connected in a March 2005 rating decision and assigned an initial 10 percent rating.  Thereafter, additional VA outpatient treatment records were received, through July 2005, and the claim was readjudicated in a September 2005 rating decision.  At that time, the Veteran's 10 percent rating was continued.  The Veteran received notice of this rating decision in October 2005, but did not appeal.

Indeed, the record is completely silent as to any statements, medical evidence, or correspondence until July 9, 2008.  At that time, the Veteran indicated he had undergone another surgical procedure to remove a carcinoid tumor in his lung and he wanted an increased rating for his non-Hodgkin's lymphoma.  

The Board finds that even looking at the evidence in the most favorable light, the date of claim is July 9, 2008, and no earlier.

The pertinent inquiry here is whether the increase in the Veteran's non-Hodgkin's lymphoma is factually ascertainable one year or less prior to July 9, 2008.  For reasons explained below, the Board concludes it was.  

The Veteran was awarded a temporary total evaluation effective July 9, 2008 under 38 C.F.R. § 4.118, Diagnostic Code 7715.  Diagnostic Code 7715 indicates a 100 percent rating shall be awarded for non-Hodgkin's lymphoma with active disease or during a treatment phase and shall continue for six months after discontinuance of such treatment.  Id.  The medical evidence shows the Veteran underwent a lobectomy for carcinoid tumor on April 30, 2008.  Indeed, the Veteran's temporary total evaluation was awarded through October 31, 2008, covering six months after the surgical procedure.  Since April 30, 2008 is within the year preceding the Veteran's July 9, 2008 date of claim, the Board finds the earlier April 30, 2008 date appropriate as an effective date here.  Cf. 38 C.F.R. § 3.400(o)(2).  

An effective date earlier than April 30, 2008, however, is not warranted.  As noted in the introduction, the Veteran claims entitlement to a 100 percent rating, effective 2004 or 2005 because the VA knew as early as November 2004 that he had a lesion on his lung but failed to inform him of the mass or otherwise treat him.  VA outpatient treatment records indicate a mass was found in a November 2004 x-ray with recommended follow-up.  Follow-up treatment is noted in April 2005 and June 2005, to include CT scanning.  The June 2005 VA outpatient treatment record indicates a lesion in the right lower lobe superior segment requiring follow-up.  It appears thereafter the Veteran sought private treatment, to include an MRI dated September 2005.  In November 2005, his private physician recommended a PET scan to determine the etiology of the nodal enlargement shown on x-ray, CT scan, and MRI. 

No further records or follow-up appointments are indicated in the claims folder until 2008.  In March 2008, the Veteran sought treatment from his private physician for increased shortness of breath and cough for three months.  The mass on the Veteran's lung was again noted and, ultimately, on April 30, 2008, the Veteran underwent a lobectomy to remove the mass.  On biopsy, malignancy was confirmed.  The Veteran was afforded VA examinations in October 2008, February 2009, and January 2012.  The 2008 and 2009 VA examiners both noted that the chest tumor was noted by VA in 2005, but not removed or otherwise treated until 2008, where it was treated privately. The 2009 VA examiner specifically noted the time lapse to be concerning, but also found the facts unclear why the delay occurred. 

Regardless of when the lung tumor was first detected or why there was a delay in treatment, however, the medical evidence clearly indicates the Veteran underwent the lobectomy on April 30, 2008, but no earlier.  Whether the VA acted negligently or otherwise caused further harm to the Veteran is not a question properly before the Board here.

Rather, the claim on appeal before the Board is whether the assigned effective date for the award of a temporary total evaluation for non-Hodgkin's lymphoma, status-post a lobectomy for carcinoid tumor, is proper under the regulations.  Again, the Veteran's date of claim in July 9, 2008 where he first indicated he underwent surgery and, therefore, sought entitlement for an increased rating.  The medical evidence makes clear, however, that the date of the actual surgery was April 30, 2008, less than three months prior to his date of claim.  A temporary total evaluation is warranted for non-Hodgkin's lymphoma during a period of active disease or treatment phase and for six months after discontinuance of such treatment.  See 38 C.F.R. § 4.118, Diagnostic Code 7115.  Clearly the temporary total evaluation cannot precede the date of the actual treatment.  For these reasons, the proper effective date under these circumstances is April 30, 2008, the date of the Veteran's surgery, but no earlier.  See 38 C.F.R. § 3.400(o)(2). 






ORDER

Entitlement to an effective date of April 30, 2008, but no earlier, for a temporary total (100 percent) evaluation for non-Hodgkin's lymphoma, status post lobectomy for carcinoid tumor, is granted subject to the laws and regulations governing monetary awards.


REMAND

The Veteran indicates the residuals of his 2008 lung resection are much worse than currently rated.  He indicates symptoms of shortness of breath with little activity and other functional limitations.  His private treatment records indicate similar symptoms.

The Veteran was last afforded a VA examination in January 2012, over two years ago.  At that time, despite indicating the claims folder was reviewed, the examiner curiously found no documentation of the Veteran's 2008 surgery and hospitalization and no documentation of the Veteran's original non-Hodgkin's lymphoma diagnosis.  The Veteran's representative issued a statement in July 2014 finding the examination inadequate in light of the examiner's lack of review of relevant records.  The Board agrees.  The examiner did not perform necessary diagnostic tests, such as pulmonary function tests, necessary to ascertain the current severity of the Veteran's service-connected disability.  For these reasons, a new VA examination is warranted.

The Veteran indicates solely private treatment for this condition since 2005.  The claims folder currently contains treatment records from his private physician through December 2011.  The RO/AMC should take this opportunity to obtain any relevant private treatment records since December 2011, to the extent the Veteran authorizes the VA to do so on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ensure that the Veteran is provided with all appropriate notice as to the issue on appeal.  Ask the Veteran to identify any and all sources of treatment for his non-Hodgkin's lymphoma, to include treatment at the Lahey Clinic since December 2011.  Obtain the Veteran's medical records for treatment from any identified source.  All efforts to obtain records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected non-Hodgkin's lymphoma, to include any and all surgical residuals.  The claims file must be made available to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

The examiner must conduct pulmonary function tests measuring FEV-1, FEV-1FVC, and DLCO (SB) percentages as well as clarifying whether there is evidence of active disease.  The examiner is to also note any other pertinent residual of past surgical treatment, such as anemia or a tender and/or deforming scar.

A complete rationale for all opinions must be provided.

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Thereafter, readjudicate the claim.  If the claim is denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response and then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


